

116 HR 4496 IH: Wildfires and Hurricanes Indemnity Program Extension Act of 2019
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4496IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Austin Scott of Georgia (for himself, Mr. Dunn, Mr. Rice of South Carolina, Mr. Rouzer, Mr. Yoho, Mr. Young, Mrs. Roby, and Mr. Harder of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend indemnity for wildfires and hurricanes, and for other purposes. 
1.Short titleThis Act may be cited as the Wildfires and Hurricanes Indemnity Program Extension Act of 2019. 2.ExtensionTitle I of subdivision 1 of division B of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary— 
(1)by striking December 31, 2019 and inserting December 31, 2021; (2)by inserting Florence, Michael, after Maria,; 
(3)by inserting , 2018, or 2019 after occurring in calendar year 2017; and (4)by inserting , including disasters occurring in calendar year 2017, 2018, or 2019, after such losses.  
